Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The response filed on 09/15/2022 indicates a provisional election was made with traverse to prosecute the invention of Group 3, claims 11-14, 18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-10, 15-17, 19 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, the term “μPUSCH” is not define. The term is indefinite because the specification does not clearly redefine the term. To further prosecutes the claims, the term “μPUSCH” is interprets a subcarrier spacing adopted by a physical uplink shared channel.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 12, 14, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WANG et al. (US 20200358587).

Regarding claim 11, WANG et al. (US 20200358587) teaches a transmission method, comprising: determining a legal time slot used for slot aggregation transmission according to at least one of time domain information or frequency domain information (fig. 3, par. 40, 41, 42, 46; fig. 7, par. 71, determining the slot for transmitting uplink in carrier aggregation according the scheduling effected by BWP switching and timing or frequency or determining the legal time slot for transmitting uplink; par. 30, fig. 6); and transmitting data in the legal time slot (fig. 3, par. 40, 41, 42; fig. 7, par. 71, transmitting in the given slot; fig. 6).


Regarding claim 12, WANG et al. (US 20200358587) teaches the method of claim 11, wherein the time domain information comprises at least one of: a start length indicator; a time domain symbol start position; a time domain symbol duration; or Bandwidth Part conversion time (par. 30, The BWP switching period is from the slot where the DCI for BWP switching is received until starting the second BWP to which the first BWP is switched according to the DCI; par. 88, BWP switching time and/or slot duration; fig. 3, 7, par. 42, 46, K0, K2).

Regarding claim 14, WANG et al. (US 20200358587) teaches the method of claim 11, wherein the time domain information comprises at least one of: a subcarrier spacing of a Bandwidth Part; a subcarrier spacing of a Bandwidth Part after a switching; a size of a Bandwidth Part; a size of a Bandwidth Part after a switching; a frequency domain position of a Bandwidth Part; a frequency domain position of a Bandwidth Part after a switching; or a resource allocation field being a preset state (fig. 3, par. 40, 41, 42; fig. 7, par. 71; par. 31, the slot receiving the DCI for BWP switching is slot N+1, and BWP is switched from BWP1 to BWP2 at slot N+5 or spacing of the bandwidth part; fig. 3, par. 40, F frequency and the position of the BWP1 or BWP2 or a frequency domain position of a Bandwidth Part; a frequency domain position of a Bandwidth Part after a switching).

Regarding claim 18, WANG et al. (US 20200358587) teaches a transmission apparatus, comprising: a processor. which is configured to implement the transmission method of claim 11 (fig. 2, par. 30, UE).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US 20200358587) in view of CHATTERJEE et al. (US 20190149365 supported by provisional 62617106 filed on 01/12/2018 herein as CHATTERJEE).

Regarding claim 13 (optional based on “at least one of” in claim 12), WANG does not teach the method of claim 12, wherein the Bandwidth Part conversion time is 

    PNG
    media_image1.png
    70
    63
    media_image1.png
    Greyscale

Wherein n is a time slot for scheduling downlink control information, and Ko is a spacing between a time slot for scheduling downlink control information and a time slot for receiving downlink data, K2 is a spacing between a time slot for scheduling downlink control information and a time slot for sending uplink data, μPDSCH is a subcarrier spacing adopted by a physical downlink shared channel, and μPDCCH is a subcarrier spacing adopted by a physical downlink control channel.
But, CHATTERJEE et al. (US 20190149365) in a similar or same field of endeavor teaches the method of claim 12, wherein the Bandwidth Part conversion time is 

    PNG
    media_image1.png
    70
    63
    media_image1.png
    Greyscale

Wherein n is a time slot for scheduling downlink control information, and Ko is a spacing between a time slot for scheduling downlink control information and a time slot for receiving downlink data, K2 is a spacing between a time slot for scheduling downlink control information and a time slot for sending uplink data, μPDSCH is a subcarrier spacing adopted by a physical downlink shared channel, and μPDCCH is a subcarrier spacing adopted by a physical downlink control channel (par. 43 as supported by the provisional 62617106 in pages 3, 4, [n*( μPUSCH/ μPDCCH)]+K2).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by CHATTERJEE in the system of WANG to determine the next uplink.
The motivation would have been to next available UL that would be effected by the BWP switching. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LIOU et al. (US 20190297640) teaches the method of claim 12, wherein the Bandwidth Part conversion time is 

    PNG
    media_image1.png
    70
    63
    media_image1.png
    Greyscale

Wherein n is a time slot for scheduling downlink control information, and Ko is a spacing between a time slot for scheduling downlink control information and a time slot for receiving downlink data, K2 is a spacing between a time slot for scheduling downlink control information and a time slot for sending uplink data, μPDSCH is a subcarrier spacing adopted by a physical downlink shared channel, and μPDCCH is a subcarrier spacing adopted by a physical downlink control channel (par. 66, [n*( μPDSCH/ μPDCCH)]+K0)).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        11/30/2022